Exhibit 10.1

 

Execution Version

 

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT
IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF
PUBLICLY DISCLOSED. [***] INDICATES THAT INFORMATION HAS BEEN REDACTED.

 

 

COMMON STOCK PURCHASE AGREEMENT

 

COMMON STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of December 23,
2019, by and among Liquidia Technologies, Inc., a Delaware corporation, with
headquarters located at 419 Davis Drive, Suite 100, Morrisville, NC 27560
(“Liquidia”), and each of the investors listed on the Schedule of Buyers
attached hereto (individually, a “Buyer” and collectively, the “Buyers”).

 

A.          WHEREAS, each Buyer wishes to purchase from Liquidia, and Liquidia
wishes to sell, upon the terms and conditions stated in this Agreement, that
aggregate number of shares of Liquidia’s common stock, par value $0.001 per
share (the “Common Stock”), set forth opposite such Buyer’s name in column (3)
on the Schedule of Buyers attached hereto (collectively, the “Common Shares”)
for an aggregate purchase price as set forth on the Schedule of Buyers (provided
that each Buyer and its Affiliates shall not be a “beneficial owner” of more
than 19.99% of the Common Stock (as defined for purposes of Rule 13d-3 of the
1934 Act (as defined below)) immediately following the Closing), and Liquidia
desires to sell the Common Shares to the Buyers, all on the terms and conditions
set forth in this Agreement; and

 

B.           WHEREAS, in reliance upon the representations made by each of the
Buyers and Liquidia in this Agreement, the transactions contemplated by this
Agreement are such that the offer and sale of securities by Liquidia under this
Agreement will be exempt from registration under applicable United States
securities laws as a result of the transaction being contemplated hereby being
undertaken pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended
(the “1933 Act”) and Rule 506 of Regulation D (“Regulation D”) as promulgated by
the U.S. Securities and Exchange Commission (the “SEC”) under the 1933 Act.

 

C.           NOW, THEREFORE, in consideration of the terms and conditions
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Liquidia and each Buyer hereby
agree as follows:

 

1.            PURCHASE AND SALE OF COMMON SHARES.

 

(a)               Purchase of Common Shares. Subject to the satisfaction (or
waiver) of all of the conditions set forth in Section 5 and Section 6 below,
Liquidia shall issue and sell to each Buyer, and each Buyer severally, but not
jointly, agrees to purchase from Liquidia on the Closing Date (as defined
below), the number of Common Shares as is set forth opposite such Buyer’s name
in column (3) on the Schedule of Buyers attached hereto at a purchase price of
$3.13 per Common Share (the “Closing”).

 

(b)               Closing. On the Closing Date (as defined below), upon the
terms and subject to the conditions set forth herein, Liquidia agrees to sell,
and each Buyer agrees to purchase, the number of Common Shares at the Purchase
Price (as defined below) set forth opposite such Buyer’s name in columns (3) and
(4), respectively, of the Schedule of Buyers attached hereto. The Closing shall
occur at 10 a.m. Eastern time on December 27, 2019, subject to the satisfaction
or waiver of the conditions set forth in Section 5 and Section 6 in accordance
with this Agreement (the “Closing Date”), at the offices of DLA Piper LLP (US),
51 John F. Kennedy Parkway, Suite 120, Short Hills, NJ 07078, or at such later
date, time or other location as the parties may mutually agree in writing, and
of which the Buyers will be notified in advance by Jefferies LLC, as placement
agent (the “Placement Agent”). At or prior to the Closing, each of Liquidia and
the Buyers shall execute any related agreements or other documents required to
be executed as of the Closing hereunder, each dated the Closing Date. The Shares
shall be delivered via a book-entry record through Liquidia’s transfer agent.
Unless Liquidia and a Buyer otherwise mutually agree with respect to such
Buyer’s Common Shares, at Closing settlement shall occur on a “delivery versus
payment” basis.

 



1

 

 

(c)               Purchase Price. The purchase price for the Common Shares to be
purchased by each Buyer pursuant to this Agreement shall be the number of Common
Shares to be purchased by such Buyer multiplied by the per share purchase price
set forth in Section 1(a) hereof which amount shall be set forth opposite such
Buyer’s name in column (4) of the Schedule of Buyers attached hereto (each, a
“Purchase Price”).

 

(d)               Section 4(a)(2) and Regulation D. Assuming the accuracy of the
representations and warranties of each Buyer and Liquidia set forth in Section 2
and Section 3, respectively, the parties acknowledge and agree that the purpose
of such representations and warranties is, among other things, to ensure that
the transaction contemplated hereby qualify as a sale of securities under
Section 4(a)(2) of the 1933 Act and Rule 506 of Regulation D as promulgated by
the SEC under the 1933 Act.

 

(e)               Allocation of Purchase Price. Liquidia and each Buyer, as a
result of arm’s length bargaining, agree that (I) none of the Buyers nor any of
their Affiliates (as defined below) have rendered services to Liquidia in
connection with this Agreement, and (II) except as otherwise required by a final
“determination” within the meaning of Section 1313(a)(1) of the U.S. Internal
Revenue Code of 1986, as amended, all tax returns and other information returns
of each party relative to this Agreement, and the Common Shares issued pursuant
hereto shall consistently reflect the matters agreed to in clause (I) of this
Section 1(e).

 

2.            BUYER’S REPRESENTATIONS AND WARRANTIES. Each Buyer, severally and
not jointly, represents and warrants with respect to only itself to Liquidia
that, as of the date hereof and as of the Closing Date:

 

(a)               Organization and Existence. Such Buyer is a duly incorporated
or organized and validly existing corporation, limited partnership, limited
liability company or other legal entity, has all requisite corporate,
partnership or limited liability company power and authority to enter into and
consummate the transactions contemplated by the Transaction Documents (as
defined below) and to carry out its obligations hereunder and thereunder, and to
invest in the Common Shares pursuant to this Agreement, and is in good standing
under the laws of the jurisdiction of its incorporation or organization.

 

(b)               No Public Sale or Distribution. Such Buyer is acquiring the
Common Shares for its own account, not as nominee or agent, for the purpose of
investment and not with a view towards, or for resale in connection with, the
public sale or distribution thereof, except pursuant to sales registered or
exempted under the 1933 Act; provided, however, that by making the
representations herein, such Buyer does not agree to hold any of the Common
Shares for any minimum or other specific term and reserves the right to dispose
of the Common Shares at any time in accordance with or pursuant to a
registration statement or an exemption under the 1933 Act. Such Buyer is
acquiring the Common Shares hereunder in the ordinary course of its business.
Such Buyer does not presently have any agreement or understanding, directly or
indirectly, with any Person to distribute any of the Common Shares. For purposes
of this Agreement, “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.

 



2

 

 

(c)               Accredited Investor Status; No Disqualification Events. Such
Buyer is (i) an “accredited investor” as that term is defined in Rule 501(a) of
Regulation D and (ii) an “Institutional Account” as defined in FINRA Rule
4512(c). Such Buyer has executed and delivered to Liquidia a questionnaire in
substantially the form attached hereto as Exhibit A (the “Investor
Questionnaire”), which such Buyer represents and warrants is true, correct and
complete. Such Buyer is a sophisticated institutional investor with sufficient
knowledge and experience in investing in private equity transactions to properly
evaluate the risks and merits of its purchase of the Common Shares. None of the
“bad actor” disqualifications described in Rule 506(d)(1)(i) through (viii)
under the 1933 Act (“Disqualification Events”) are applicable to such Buyer or
any of its Rule 506(d) Related Parties (as defined below), except, if
applicable, for a Disqualification Event as to which Rule 506(d)(2)(ii) or (iii)
or (d)(3) is applicable. Such Buyer hereby agrees that it shall notify Liquidia
promptly in writing in the event a Disqualification Event becomes applicable to
such Buyer or any of its Rule 506(d) Related Parties, except, if applicable, for
a Disqualification Event as to which Rule 506(d)(2)(ii) or (iii) or (d)(3) is
applicable. For purposes of this Section 2(b), “Rule 506(d) Related Party” shall
mean a Person that is a beneficial owner of such Buyer’s securities for purposes
of Rule 506(d) of the 1933 Act. Except as set forth on Schedule 2(b), such Buyer
is not, and has not been, for a period of at least three (3) months prior to the
date of this Agreement (a) an officer or director of Liquidia, (b) an
“affiliate” of Liquidia (as defined in Rule 144) (an “Affiliate”), or (c) a
“beneficial owner” of more than 10% of Liquidia’s Common Stock (as defined for
purposes of Rule 13d-3 of the 1934 Act).

 

(d)               Placement Agent. Such Buyer hereby acknowledges and agrees
that (a) the Placement Agent is acting solely as placement agent in connection
with the execution, delivery and performance of the Transaction Documents and is
not acting as an underwriter or in any other capacity and is not and shall not
be construed as a fiduciary for such Buyer, Liquidia or any other person or
entity in connection with the execution, delivery and performance of the
Transaction Documents, (b) the Placement Agent has not made or will make any
representation or warranty, whether express or implied, of any kind or
character, or has provided any advice or recommendation in connection with the
execution, delivery and performance of the Transaction Documents, (c) the
Placement Agent will not have any responsibility with respect to (i) any
representations, warranties or agreements made by any person or entity under or
in connection with the execution, delivery and performance of the Transaction
Documents, or the execution, legality, validity or enforceability (with respect
to any person) thereof, or (ii) the business, affairs, financial condition,
operations, properties or prospects of, or any other matter concerning Liquidia,
and (d) the Placement Agent will not have any liability or obligation (including
without limitation, for or with respect to any losses, claims, damages,
obligations, penalties, judgments, awards, liabilities, costs, expenses or
disbursements incurred by such Buyer, Liquidia or any other person or entity),
whether in contract, tort or otherwise, to such Buyer, or to any person claiming
through it, in respect of the execution, delivery and performance of the
Transaction Documents.

 



3

 

 

(e)               No General Solicitation. Such Buyer did not learn of the
investment in the Common Shares as a result of any general or public
solicitation or general advertising, or publicly disseminated advertisements or
sales literature, including (a) any advertisement, article, notice or other
communication published in any newspaper, magazine, website, or similar media,
or broadcast over television or radio, or (b) any seminar or meeting to which
such Buyer was invited by any of the foregoing means of communications.

 

(f)                Brokers and Finders. Other than the Placement Agent, no
Person will have, as a result of the transactions contemplated by the
Transaction Documents, any valid right, interest or claim against or upon
Liquidia or a Buyer for any commission, fee or other compensation pursuant to
any agreement, arrangement or understanding entered into by or on behalf of such
Buyer.

 

(g)               Short Sales and Confidentiality Prior to the Date Hereof.
Other than consummating the transactions contemplated hereunder, such Buyer has
not, nor has any Person acting on behalf of or pursuant to any understanding
with such Buyer, directly or indirectly executed any purchases or sales,
including “short sales” (as defined in Rule 200 of Regulation SHO under the 1934
Act), of the securities of Liquidia during the period commencing as of the time
that such Buyer was first contacted by Liquidia, the Placement Agent or any
other Person regarding the transactions contemplated hereby and ending
immediately prior to the date hereof.  Notwithstanding the foregoing, in the
case of a Buyer that is a multi-managed investment vehicle whereby separate
portfolio managers manage separate portions of such Buyer’s assets and the
portfolio managers have no direct knowledge of the investment decisions made by
the portfolio managers managing other portions of such Buyer’s assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Common Shares covered by this Agreement. Other than to other
Persons party to this Agreement and other than to such Person’s outside
attorney, accountant, auditor or investment advisor only to the extent necessary
to permit evaluation of the investment, and the performance of the necessary or
required tax, accounting, financial, legal, or administrative tasks and services
and other than as may be required by law, such Buyer has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).
Notwithstanding the foregoing, for avoidance of doubt, nothing contained herein
shall constitute a representation or warranty, or preclude any actions, with
respect to the identification of the availability of, or securing of, available
shares to borrow in order to effect “short sales” or similar transactions in the
future.

 

(h)               Reliance on Exemptions. Such Buyer understands that the Common
Shares are being offered and sold to it in reliance on specific exemptions from
the registration requirements of U.S. federal and state securities laws and that
Liquidia is relying in part upon the truth and accuracy of, and such Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of such Buyer to acquire the
Common Shares.

 



4

 

 

(i)                 Information. Such Buyer has been furnished with all
materials relating to the business, finances and operations of Liquidia and
materials relating to the transactions contemplated hereunder that have been
requested by such Buyer. Such Buyer has been afforded the opportunity to ask
questions of Liquidia. Neither such inquiries nor any other due diligence
investigations conducted by such Buyer or its representatives shall modify,
amend or affect such Buyer’s right to rely on Liquidia’s representations and
warranties contained herein. Such Buyer acknowledges that all of the documents
filed by Liquidia with the SEC under Sections 13(a), 14(a) or 15(d) of the 1934
Act that have been posted on the SEC’s EDGAR site are available to such Buyer,
and such Buyer has not relied on any statement of Liquidia not contained in such
documents in connection with such Buyer’s decision to enter into this Agreement
and the transactions contemplated hereby. Such Buyer has not relied on any
information or advice furnished by or on behalf of the Placement Agent or any
other Buyer in connection with the transaction contemplated hereby.

 

(j)                 Risk. Such Buyer understands that its investment in the
Common Shares involves a high degree of risk. Such Buyer is able to bear the
risk of an investment in the Common Shares, including, without limitation, the
risk of total loss of its investment. Such Buyer has sought such accounting,
legal and tax advice as it has considered necessary to make an informed
investment decision with respect to the transactions contemplated hereby. Such
Buyer understands that there is no assurance that the Common Shares will
continue to be quoted, traded or listed for trading or quotation on the Nasdaq
Capital Market (“Nasdaq”) or on any other organized market or quotation system.

 

(k)               No Governmental Review. Such Buyer understands that no U.S.
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Common Shares or the
fairness or suitability of the investment in the Common Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Common
Shares.

 

(l)                No Intent to Effect a Change of Control. Such Buyer has no
present intent to effect a “change of control” of Liquidia as such term is
understood under the rules promulgated pursuant to Section 13(d) of the 1934
Act.

 

(m)              Residency. Such Buyer’s office in which its investment decision
with respect to the Common Shares was made is located at the address immediately
below such Buyer’s name on its signature page hereto.

 

(n)               Transfer or Resale. Such Buyer acknowledges and agrees that
the Common Shares are “restricted securities” as defined in Rule 144 promulgated
under the 1933 Act as in effect from time to time (or a successor rule thereto)
(“Rule 144”) and must be held indefinitely unless they are subsequently
registered under the 1933 Act or an exemption from such registration is
available. Buyer has been advised or is aware of the provisions of Rule 144,
which permits limited resale of shares purchased in a private placement subject
to the satisfaction of certain conditions, including, among other things: the
availability of certain current public information about Liquidia, the resale
occurring following the required holding period under Rule 144 and the number of
shares being sold during any three-month period not exceeding specified
limitations.

 



5

 

 

(o)               Authorization; Validity; Enforcement. Such Buyer has all
requisite power and authority to enter into this Agreement and the other
Transaction Documents to which such Buyer is a party, to carry out its
obligations hereunder and to consummate the transactions contemplated hereby.
This Agreement and the other Transaction Documents to which such Buyer is a
party have been duly and validly authorized, executed and delivered on behalf of
such Buyer and shall constitute the legal, valid and binding obligations of such
Buyer enforceable against such Buyer in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

 

(p)               Legends. Such Buyer understands that the certificates or other
instruments representing the Common Shares, until such time as the exchange or
resale of the Common Shares have been registered under the 1933 Act, may bear a
restrictive legend in the following form (and a stop-transfer order may be
placed against transfer of such Common Shares):

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATE.
THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT AND
APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE ISSUER
OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS
IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

 

In addition, if any Buyer is an affiliate of Liquidia, the Common Shares issued
to such Buyer may bear a customary “affiliates” legend. Furthermore, Buyer
understands that, if required by the authorities of any state in connection with
the issuance of sale of the Common Shares, the Common Shares may bear the legend
required by such state authority.

 

(q)               No Conflicts. The execution, delivery and performance by such
Buyer of this Agreement and the other Transaction Documents to which such Buyer
is a party and the consummation by such Buyer of the transactions contemplated
hereby and thereby will not (i) result in a violation of the organizational
documents of such Buyer or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Buyer is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
such Buyer, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Buyer to perform its obligations hereunder.

 



6

 

 

3.            REPRESENTATIONS AND WARRANTIES OF LIQUIDIA.

 

Liquidia represents and warrants to each of the Buyers that, as of the date
hereof and as of the Closing Date, except as set forth on the Disclosure
Schedule attached hereto as Exhibit B (the “Disclosure Schedule”) (references to
a “Schedule” in this Agreement shall be deemed to refer to a schedule contained
in the Disclosure Schedule unless otherwise expressly provided):

 

(a)               Organization and Qualification. Liquidia is an entity duly
organized and validly existing and in good standing under the laws of the state
of Delaware, and has the requisite corporate power and authorization to own its
properties and to carry on its business as now being conducted and as presently
proposed to be conducted. Liquidia is duly qualified as a foreign corporation to
do business and is in good standing in every jurisdiction in which its ownership
of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect. As used in this Agreement, “Material Adverse Effect”
means any material adverse effect on the business, properties, assets,
liabilities, operations, results of operations, condition (financial or
otherwise) or prospects of Liquidia, individually or taken as a whole, or on the
transactions contemplated hereby or on the other Transaction Documents (as
defined below) or by the agreements and instruments to be entered into in
connection herewith or therewith, or on the authority or ability of Liquidia to
perform any of its obligations under any of the Transaction Documents. Liquidia
does not, directly or indirectly, own any of the capital stock or hold an equity
or similar interest in any entity.

 

(b)               Authorization; Enforcement; Validity. Liquidia has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement, that certain Registration Rights Agreement, by
and among the parties hereto, dated on or about the date hereof (as may be
amended, amended and restated, or supplemented from time to time), and each of
the other agreements entered into by Liquidia in connection with the
transactions contemplated by this Agreement (collectively, the “Transaction
Documents”) and to issue the Common Shares in accordance with the terms hereof
and thereof. The execution and delivery of this Agreement and the other
Transaction Documents by Liquidia and the consummation by Liquidia of the
transactions contemplated hereby and thereby, including, without limitation, the
issuance of the Common Shares, have been duly authorized by Liquidia’s Board of
Directors and (other than the filing of a Form D with the SEC and any other
filings as may be required by any state securities agencies), no further filing,
consent or authorization is required by Liquidia, its Board of Directors or its
stockholders. This Agreement and the other Transaction Documents have been duly
executed and delivered by Liquidia, and constitute the legal, valid and binding
obligations of Liquidia, enforceable against Liquidia in accordance with their
respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.

 

(c)               Issuance of Common Shares. The issuance of the Common Shares
is duly authorized and, upon issuance in accordance with the terms of the
Transaction Documents, the Common Shares shall be validly issued and free from
all preemptive or similar rights (except for those which have been validly
waived prior to the date hereof), taxes, liens and charges and other
encumbrances with respect to the issue thereof and the Common Shares shall be
fully paid and nonassessable with the holders being entitled to all rights
accorded to a holder of Liquidia Common Stock. Assuming the accuracy of each of
the representations and warranties set forth in Section 2 of this Agreement, the
offer and issuance by Liquidia of the Common Shares is exempt from registration
under the 1933 Act. The offer and issuance of the Common Shares hereunder will
not obligate Liquidia to issue shares of Common Stock or other securities to any
other Person (other than the Buyers) and will not result in the adjustment of
the exercise, conversion, exchange or reset price of any outstanding security.

 



7

 

 

(d)               No Conflicts. The execution, delivery and performance of the
Transaction Documents by Liquidia and the consummation by Liquidia of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Common Shares) will not (i) result in a violation of Liquidia’s
certificate of incorporation, as amended and restated and as in effect on the
date hereof (the “Certificate of Incorporation”), or Liquidia’s bylaws, as
amended and restated and as in effect on the date hereof (the “Bylaws”), or (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) in any respect under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which Liquidia is a party, or (iii) result
in a violation of any applicable law, rule, regulation, order, judgment or
decree (including foreign, federal and state securities laws and regulations)
applicable to Liquidia or by which any property or asset of Liquidia is bound or
affected, except, in the case of clauses (ii) and (iii) above, as would not have
or reasonably be expected to result in a Material Adverse Effect.

 

(e)               Consents. Liquidia is not required to obtain any consent from,
authorization or order of, or make any filing or registration with (other than
the filing of a Form D with the SEC and any other filings as may be required by
any state securities agencies), any court, governmental agency or any regulatory
or self-regulatory agency or any other Person in order for it to execute,
deliver or perform any of its obligations under or contemplated by the
Transaction Documents, in each case, in accordance with the terms hereof or
thereof. All consents, authorizations, orders, filings and registrations which
Liquidia is required to obtain pursuant to the preceding sentence have been
obtained or effected on or prior to the Closing Date (or in the case of filings
detailed above, will be made timely after the Closing Date).

 

(f)                Acknowledgment Regarding Buyer’s Purchase of Common Shares.
Liquidia acknowledges and agrees that each Buyer is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby and thereby and that, except as set
forth on Schedule 3(f), no Buyer is (i) an officer or director of Liquidia, (ii)
an “affiliate” of Liquidia (as defined in Rule 144) or (iii) to the knowledge of
Liquidia, a “beneficial owner” (as defined for purposes of Rule 13d-3 of the
1934 Act) of more than 10% of the Liquidia Common Stock. Liquidia further
acknowledges that no Buyer is acting as a financial advisor or fiduciary of
Liquidia or any other Buyer (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated hereby and thereby, and
any advice given by a Buyer or any of its representatives or agents in
connection with the Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to such Buyer’s purchase of the Common
Shares. Liquidia further represents to each Buyer that Liquidia’s decision to
enter into the Transaction Documents has been based solely on the independent
evaluation by Liquidia and its representatives.

 



8

 

 

(g)               SEC Reports; Financial Statements. Liquidia has filed all
reports, schedules, forms, statements and other documents required to be filed
by Liquidia under the 1933 Act and the Securities Exchange Act of 1934, as
amended (the “1934 Act”), including pursuant to Section 13(a) or 15(d) of the
1934 Act, for the twelve (12) months preceding the date of this Agreement (the
foregoing materials, including the exhibits thereto and documents incorporated
by reference therein, being collectively referred to herein as the “SEC
Reports”) on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the 1933 Act and the 1934 Act, as
applicable, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
financial statements of Liquidia included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Securities Exchange Commission (the “SEC”) with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with generally accepted accounting principles in the
United States applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP, and fairly present in all material respects the
financial position of Liquidia as of and for the dates thereof and the results
of operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments. As of
the date of this Agreement and as of the Closing Date, there are no outstanding
or unresolved comments received from the staff of the SEC with respect to the
SEC Reports, and to Liquidia’s knowledge, none of the SEC Reports is the subject
of any ongoing SEC review or investigation.

 

(h)               Subsidiaries. Liquidia does not have any subsidiaries.

 

(i)                No General Solicitation; Placement Agent’s Fees. Neither
Liquidia, nor its affiliates, nor any Person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with the offer or sale of the Common
Shares. Liquidia shall be responsible for the payment of the Placement Agent’s
fees described on Schedule 3(i), which shall be the only such placement agent
fees, financial advisory fees, or brokers’ commissions (other than for Persons
engaged by any Buyer or its investment advisor) relating to or arising out of
the transactions contemplated hereby. Liquidia shall pay, and hold each Buyer
harmless against, any liability, loss or expense (including, without limitation,
attorney’s fees and out-of-pocket expenses) arising in connection with any such
claim.

 

(j)                No Integrated Offering. Neither Liquidia, nor any of its
affiliates, nor any Person acting on its behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of the issuance of
any of the Common Shares under the 1933 Act, whether through integration with
prior offerings or otherwise, or cause this offering of the Common Shares to
require approval of stockholders of Liquidia for purposes of the 1933 Act or any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of any exchange or automated quotation system on which
any of the securities of Liquidia are listed or designated for quotation.
Neither Liquidia nor its affiliates nor any Person acting on their behalf will
take any action or steps that would require registration of the issuance of any
of the Common Shares under the 1933 Act or cause the offering of any of the
Common Shares to be integrated with other offerings for purposes of any such
applicable stockholder approval provisions.

 



9

 

 

(k)               Application of Takeover Protections; Rights Agreement.
Liquidia and its Board of Directors have taken all necessary action, if any, in
order to render inapplicable any control share acquisition, interested
stockholder, business combination, poison pill (including, without limitation,
any distribution under a rights agreement) or other similar anti-takeover
provision under the Certificate of Incorporation, Bylaws or other organizational
documents or the laws of the jurisdiction of its formation which is or could
become applicable to any Buyer as a result of the transactions contemplated by
this Agreement, including, without limitation, Liquidia’s issuance of the Common
Shares and any Buyer’s ownership of the Common Shares. Liquidia and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any stockholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of Liquidia Common Stock or a change in
control of Liquidia.

 

(l)                 Absence of Certain Changes. Except as disclosed in the SEC
Reports, since September 30, 2019, there has been no material adverse change and
no material adverse development in the business, assets, liabilities,
properties, operations, condition (financial or otherwise), results of
operations or prospects of Liquidia. Except as disclosed in the SEC Reports,
since September 30, 2019, Liquidia has not (i) declared or paid any dividends,
(ii) sold any assets, individually or in the aggregate, in excess of $100,000
outside of the ordinary course of business or (iii) had capital expenditures,
individually or in the aggregate, in excess of $350,000. Liquidia has not taken
any steps to seek protection pursuant to any law or statute relating to
bankruptcy, insolvency, reorganization, receivership, liquidation or winding up,
nor does Liquidia have any knowledge or reason to believe that any of its
creditors intend to initiate involuntary bankruptcy proceedings or any actual
knowledge of any fact which would reasonably lead a creditor to do so. Liquidia
is not as of the date hereof, and after giving effect to the transactions
contemplated hereby to occur at the Closing, will not be Insolvent (as defined
below). For purposes of this Agreement, “Insolvent” means, with respect to any
Person, (i) the present fair saleable value of such Person’s assets is less than
the amount required to pay such Person’s total Indebtedness (as defined below),
(ii) such Person is unable to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured, (iii) such Person intends to incur or believes that it will incur debts
that would be beyond its ability to pay as such debts mature or (iv) such Person
has unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted.

 

(m)             No Undisclosed Events, Liabilities, Developments or
Circumstances. No event, liability, development or circumstance has occurred or
exists, or is contemplated to occur with respect to Liquidia or its business,
properties, prospects, operations or financial condition, that would be required
to be disclosed by Liquidia under applicable securities laws on a registration
statement on Form S-1 filed with the SEC relating to an issuance and sale by
Liquidia of Liquidia Common Stock and which has not been publicly disclosed.

 

(n)               Conduct of Business; Regulatory Permits. Liquidia is not in
violation of any term of or in default under the Certificate of Incorporation or
the Bylaws. Liquidia is not in violation of any judgment, decree or order or any
statute, ordinance, rule or regulation applicable to Liquidia, and Liquidia will
not conduct its business in violation of any of the foregoing, except in all
cases for possible violations which would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Liquidia possesses all
certificates, authorizations and permits issued by the appropriate foreign,
federal or state regulatory authorities necessary to conduct its business,
except where the failure to possess such certificates, authorizations or permits
would not have, individually or in the aggregate, a Material Adverse Effect, and
Liquidia has not received any notice of proceedings relating to the revocation
or modification of any such certificate, authorization or permit. Without
limiting the generality of the foregoing, Liquidia has no knowledge of any facts
or circumstances that would reasonably lead to delisting or suspension of Common
Stock by Nasdaq in the foreseeable future. The Company is in compliance with
applicable Nasdaq continued listing requirements. The issuance and sale of the
Common Shares does not contravene the rules and regulations of Nasdaq.

 



10

 

 

(o)               Foreign Corrupt Practices. Neither Liquidia, nor any director,
officer, agent, employee or other Person acting on behalf of Liquidia has, in
the course of its actions for, or on behalf of, Liquidia (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.

 

(p)               Transactions with Affiliates. Except as set forth in Schedule
3(p), none of the officers, directors or employees of Liquidia is presently a
party to any transaction with Liquidia (other than for ordinary course services
as employees, officers or directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any such officer, director or employee or, to the knowledge of
Liquidia, any corporation, partnership, trust or other Person in which any such
officer, director, or employee has a substantial interest or is an employee,
officer, director, trustee or partner.

 

(q)               Equity Capitalization. As of the date hereof, the authorized
capital stock of Liquidia consists of (I) 40,000,000 shares of Liquidia Common
Stock, of which as of November 30, 2019, 18,657,154 were issued and outstanding,
2,058,065 shares were issuable under outstanding options to purchase Liquidia
Common Stock at a weighted average exercise price of $9.3438 per share, 7,727
shares were issuable upon the vesting of restricted stock units and 106,274
shares were issuable under outstanding warrants to purchase Liquidia Common
Stock, each with an exercise price of $0.0168 per share, and (II) 10,000,000
shares of preferred stock of Liquidia, none of which are issued or outstanding.
All of the issued and outstanding shares of Liquidia’s capital stock have been
duly authorized and validly issued and are fully paid and nonassessable; none of
such shares were issued in violation of any preemptive rights; and such shares
were issued in compliance with applicable state and federal securities law and
any rights of third parties. There are no other outstanding warrants, options,
convertible securities or other rights, agreements or arrangements of any
character under which Liquidia is or may be obligated to issue any equity
securities of any kind, except as contemplated by this Agreement. There are no
voting agreements, buy-sell agreements, option or right of first purchase
agreements or other agreements of any kind among Liquidia and any of its
securityholders relating to Liquidia securities held by them. Except as provided
in the Registration Rights Agreement, and except as provided in that certain
Seventh Amended and Restated Investors’ Rights Agreement, dated as of February
2, 2018, by and among Liquidia and certain investors signatory thereto, no
Person has the right to require Liquidia to register any Liquidia securities
under the 1933 Act, whether on a demand basis or in connection with the
registration of Liquidia securities for its own account or for the account of
any other Person.

 



11

 

 

(r)                Indebtedness and Other Contracts. Except as disclosed in the
SEC Reports, Liquidia (i) is not a party to any contract, agreement or
instrument, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument would reasonably be
expected to result in a Material Adverse Effect, or (ii) is not in violation of
any term of, or in default under, any contract, agreement or instrument relating
to any Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect. For purposes of
this Agreement: (x) “Indebtedness” of any Person means, without duplication (A)
all indebtedness for borrowed money, (B) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services (including,
without limitation, “capital leases” in accordance with GAAP, consistently
applied during the periods involved) (other than trade payables entered into in
the ordinary course of business consistent with past practice), (C) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments, (D) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(E) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with GAAP, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses (A)
through (F) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
claim, lien, tax, right of first refusal, pledge, charge, security interest or
other encumbrance upon or in any property or assets (including accounts and
contract rights) owned by any Person, even though the Person which owns such
assets or property has not assumed or become liable for the payment of such
indebtedness, and (H) all Contingent Obligations in respect of indebtedness or
obligations of others of the kinds referred to in clauses (A) through (G) above;
and (y) “Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, capital lease, dividend or other obligation of another Person if
the primary purpose or intent of the Person incurring such liability, or the
primary effect thereof, is to provide assurance to the obligee of such liability
that such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

 

(s)                Absence of Litigation. There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the knowledge of
Liquidia, threatened against or affecting Liquidia, the Liquidia Common Stock or
any of Liquidia’s officers or directors, whether of a civil or criminal nature
or otherwise, in their capacities as such, except as set forth in the SEC
Reports. The litigation matters set forth in the SEC Reports would not
reasonably be expected to have a Material Adverse Effect.

 



12

 

 

(t)                 Employee Relations. Liquidia is not a party to any
collective bargaining agreement, nor does it employ any member of a union.
Liquidia believes that its relations with its employees are good. No executive
officer (as defined in Rule 501(f) promulgated under the 1933 Act) or other key
employee of Liquidia has notified Liquidia that such officer intends to leave
Liquidia or otherwise terminate such officer’s employment with Liquidia. No
executive officer or other key employee of Liquidia is, or is now expected to
be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer or other
key employee (as the case may be) does not subject Liquidia to any liability
with respect to any of the foregoing matters. Liquidia is in compliance with all
federal, state, local and foreign laws and regulations respecting labor,
employment and employment practices and benefits, terms and conditions of
employment and wages and hours, except where failure to be in compliance would
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.

 

(u)               Title. Liquidia has good and marketable title in fee simple to
all real property and good and marketable title to all personal property owned
by it which is material to the business of Liquidia, in each case free and clear
of all liens, encumbrances and defects except such as do not materially affect
the value of such property and do not interfere with the use made and proposed
to be made of such property by Liquidia. Any real property and facilities held
under lease by Liquidia is held by it under valid, subsisting and enforceable
leases with such exceptions as are not material and do not interfere with the
use made and proposed to be made of such property and buildings by Liquidia.

 

(v)               Intellectual Property Rights. Liquidia owns, or has obtained
valid and enforceable licenses for, the inventions, patent applications,
patents, trademarks, trade names, service names, copyrights, trade secrets and
other intellectual property described in the SEC Reports as being owned or
licensed by it or which are necessary for the conduct of its business as
currently conducted or as currently proposed to be conducted, in each case as
described in the SEC Reports (collectively, “Intellectual Property”), except for
such exceptions as could not be expected, individually or in the aggregate, to
have a Material Adverse Effect.  To Liquidia’s knowledge:  (i) there are no
third parties who have rights to any Intellectual Property, except for customary
reversionary rights of third-party licensors with respect to Intellectual
Property that is disclosed in the SEC Reports as licensed to Liquidia; and
(ii) there is no infringement by third parties of any Intellectual Property. 
There is no pending or, to Liquidia’s knowledge, threatened action, suit,
proceeding or claim by others: (A) challenging Liquidia’s rights in or to any
Intellectual Property, and Liquidia is unaware of any facts which would form a
reasonable basis for any such action, suit, proceeding or claim; (B) challenging
the validity, enforceability or scope of any Intellectual Property, and Liquidia
is unaware of any facts which would form a reasonable basis for any such action,
suit, proceeding or claim; or (C) asserting that Liquidia infringes or otherwise
violates, or would, upon the commercialization of any product or service
described in the SEC Reports as under development, infringe or violate, any
patent, trademark, trade name, service name, copyright, trade secret or other
proprietary rights of others, and Liquidia is unaware of any facts which would
form a reasonable basis for any such action, suit, proceeding or claim. 
Liquidia has complied in all material respects with the terms of each agreement
pursuant to which Intellectual Property has been licensed to Liquidia, and all
such agreements are in full force and effect.  The product candidates described
in the SEC Reports as under development by Liquidia fall within the scope of the
claims of one or more patents or patent applications owned by, or exclusively
licensed to, Liquidia.

 



13

 

 

(w)             Environmental Laws. Liquidia (A) is in compliance with all
Environmental Laws (as defined below), (B) has received all permits, licenses or
other approvals required of it under applicable Environmental Laws to conduct
its business and (C) is in compliance with all terms and conditions of any such
permit, license or approval where, in each of the foregoing clauses (A), (B) and
(C), the failure to so comply could be reasonably expected to have, individually
or in the aggregate, a Material Adverse Effect. The term “Environmental Laws”
means all federal, state, local or foreign laws relating to pollution or
protection of human health or the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata),
including, without limitation, laws relating to emissions, discharges, releases
or threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.

 

(x)               Tax Status. Liquidia (i) has timely filed all foreign, federal
and state income and all other tax returns, reports and declarations required by
any jurisdiction to which it is subject, (ii) has timely paid all taxes and
other governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith, and (iii) has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of Liquidia know of no basis for any such
claim.

 

(y)               Investment Company Status. Liquidia is not, and upon
consummation of the sale of the Common Shares, will not be, an “investment
company,” an affiliate of an “investment company,” a company controlled by an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company” as such terms are defined in the
Investment Company Act of 1940, as amended.

 

(z)               U.S. Real Property Holding Corporation. Liquidia is not, and
has never been, a U.S. real property holding corporation within the meaning of
Section 897 of the Internal Revenue Code of 1986, as amended, and Liquidia shall
so certify upon any Buyer’s reasonable request.

 

(aa)            Shell Company Status. Liquidia is not, and has never been, an
issuer identified in, or subject to, Rule 144(i)(1) of the 1933 Act.

 



14

 

 

(bb)           Compliance with Anti-Money Laundering Laws. The operations of
Liquidia are and have been conducted at all times in compliance with applicable
financial recordkeeping and reporting requirements and all other applicable U.S.
and non-U.S. anti-money laundering laws, rules and regulations, including, but
not limited to, those of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the United States Bank Secrecy Act, as amended by the USA
PATRIOT Act of 2001, and the United States Money Laundering Control Act of 1986
(18 U.S.C. §§1956 and 1957), as amended, as well as the implementing rules and
regulations promulgated thereunder, and the applicable money laundering statutes
of all applicable jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency or self-regulatory body (collectively, the
“Anti-Money Laundering Laws”), and no action, suit or proceeding by or before
any court or governmental agency, authority or body or any arbitrator involving
Liquidia with respect to the Anti-Money Laundering Laws is pending or, to the
knowledge of Liquidia, threatened.

 

(cc)            No Conflicts with Sanctions Laws. Neither Liquidia nor any
director, officer, employee, agent, affiliate or other person associated with or
acting on behalf of Liquidia or any of its affiliates is, or is directly or
indirectly owned or controlled by, a Person that is currently the subject or the
target of any sanctions administered or enforced by the U.S. government
(including, without limitation, the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Departments of State or Commerce and
including, without limitation, the designation as a “Specially Designated
National” or on the “Sectoral Sanctions Identifications List”, collectively
“Blocked Persons”), the United Nations Security Council, the European Union, Her
Majesty’s Treasury or any other relevant sanctions authority (collectively,
“Sanctions Laws”); neither Liquidia, nor any director, officer, employee, agent,
affiliate or other person associated with or acting on behalf of Liquidia or its
affiliates, is located, organized or resident in a country or territory that is
the subject or target of a comprehensive embargo or Sanctions Laws prohibiting
trade with the country or territory, including, without limitation, Crimea,
Cuba, Iran, North Korea, Sudan and Syria (each, a “Sanctioned Country”);
Liquidia maintains in effect and enforces policies and procedures reasonably
designed to ensure compliance by Liquidia with applicable Sanctions Laws;
neither Liquidia, nor any director, officer, employee, agent, affiliate or other
person associated with or acting on behalf of Liquidia or its affiliates, acting
in any capacity in connection with the operations of Liquidia, conducts any
business with or for the benefit of any Blocked Person or engages in making or
receiving any contribution of funds, goods or services to, from or for the
benefit of any Blocked Person, or deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked or
subject to blocking pursuant to any applicable Sanctions Laws; no action of
Liquidia in connection with (i) the execution, delivery and performance of this
Agreement and the other Transaction Documents, (ii) the issuance and sale of the
Common Shares, or (iii) the direct or indirect use of proceeds from the Common
Shares or the consummation of any other transaction contemplated hereby or by
the other Transaction Documents or the fulfillment of the terms hereof or
thereof, will result in the proceeds of the transactions contemplated hereby and
by the other Transaction Documents being used, or loaned, contributed or
otherwise made available, directly or indirectly, to any joint venture partner
or other person or entity, for the purpose of (i) unlawfully funding or
facilitating any activities of or business with any person that, at the time of
such funding or facilitation, is the subject or target of Sanctions Laws, (ii)
unlawfully funding or facilitating any activities of or business in any
Sanctioned Country or (iii) in any other manner that will result in a violation
by any Person (including any Person participating in the transaction, whether as
underwriter, advisor, investor or otherwise) of Sanctions Laws. From its
inception, Liquidia has not knowingly engaged in and is not now knowingly
engaged in any dealings or transactions with any person that at the time of the
dealing or transaction is or was the subject or the target of Sanctions Laws or
with any Sanctioned Country.

 



15

 

 

(dd)           Anti-Bribery. Liquidia has not made any contribution or other
payment to any official of, or candidate for, any federal, state or foreign
office in violation of any law which violation is required to be disclosed.
Neither Liquidia, nor any of its affiliates, nor any director, officer, agent,
employee or other person associated with or acting on behalf of Liquidia, or any
of its affiliates, has (i) used any funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity, (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee, to any employee or agent of a private entity
with which Liquidia does or seeks to do business or to foreign or domestic
political parties or campaigns, (iii) violated or is in violation of any
provision of any applicable law or regulation implementing the OECD Convention
on Combating Bribery of Foreign Public Officials in International Business
Transactions or any applicable provision of the U.S. Foreign Corrupt Practices
Act of 1977, as amended, the U.K. Bribery Act 2010, or any other similar law of
any other jurisdiction in which Liquidia operates its business, including, in
each case, the rules and regulations thereunder (the “Anti-Bribery Laws”), (iv)
taken, is currently taking or will take any action in furtherance of an offer,
payment, gift or anything else of value, directly or indirectly, to any person
while knowing that all or some portion of the money or value will be offered,
given or promised to anyone to improperly influence official action, to obtain
or retain business or otherwise to secure any improper advantage or (v)
otherwise made any offer, bribe, rebate, payoff, influence payment, unlawful
kickback or other unlawful payment; Liquidia has instituted and has maintained,
and will continue to maintain, policies and procedures reasonably designed to
promote and achieve compliance with the laws referred to in (iii) above and with
this representation and warranty; none of Liquidia, nor any of its affiliates
will directly or indirectly use the proceeds of the Common Shares or lend,
contribute or otherwise make available such proceeds to any subsidiary,
affiliate, joint venture partner or other person or entity for the purpose of
financing or facilitating any activity that would violate the laws and
regulations referred to in (iii) above; there are, and have been, no
allegations, investigations or inquiries with regard to a potential violation of
any Anti-Bribery Laws by Liquidia, or its affiliates, or any of their respective
current or former directors, officers, employees, stockholders, representatives
or agents, or other persons acting or purporting to act on their behalf.

 

(ee)            No Disqualification Events. None of Liquidia, any of its
predecessors, any affiliated issuer, any director, executive officer, other
officer of Liquidia participating in the offering hereunder, any beneficial
owner of 20% or more of Liquidia’s outstanding voting equity securities,
calculated on the basis of voting power, nor any promoter (as that term is
defined in Rule 405 under the 1933 Act) connected with Liquidia in any capacity
at the time of sale (each, an “Issuer Covered Person” and, together, “Issuer
Covered Persons”) is subject to any a Disqualification Event, except, if
applicable, for a Disqualification Event as to which Rule 506(d)(2)(ii) or (iii)
or (d)(3) is applicable. Liquidia has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event.
Liquidia has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e), and has furnished to the Buyers a copy of any disclosures
provided thereunder.

 



16

 

 

(ff)            Disclosure. Liquidia confirms that neither it nor any other
Person acting on its behalf has provided any of the Buyers or their agents or
counsel with any information that constitutes or could reasonably be expected to
constitute material, non-public information concerning Liquidia, other than the
existence of the transactions contemplated by this Agreement and the other
Transaction Documents. Liquidia understands and confirms that each of the Buyers
will rely on the foregoing representations in effecting transactions in
securities of Liquidia. All disclosure provided to the Buyers regarding
Liquidia, its business and the transactions contemplated hereby, including the
schedules to this Agreement, furnished by or on behalf of Liquidia is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.
All of the written information furnished after the date hereof by or on behalf
of Liquidia to you pursuant to or in connection with this Agreement and the
other Transaction Documents, taken as a whole, will be true and correct in all
material respects as of the date on which such information is so provided and
will not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they are made, not misleading. No event
or circumstance has occurred or information exists with respect to Liquidia or
its business, properties, liabilities, prospects, operations (including results
thereof) or conditions (financial or otherwise), which, under applicable law,
rule or regulation, requires public disclosure at or before the date hereof or
announcement by Liquidia but which has not been so publicly disclosed. Liquidia
acknowledges and agrees that no Buyer makes or has made any representations or
warranties with respect to the transactions contemplated hereby other than those
specifically set forth in Section 2.

 

(gg)           Disclosure Controls. Liquidia maintains systems of internal
accounting controls designed to provide reasonable assurance that (a)
transactions are executed in accordance with management’s general or specific
authorizations; (b) transactions are recorded as necessary to permit preparation
of financial statements in conformity with GAAP and to maintain asset
accountability; (c) access to assets is permitted only in accordance with
management’s general or specific authorization; and (d) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Liquidia is not aware of any material weaknesses or significant deficiencies in
its internal control over financial reporting. To the knowledge of Liquidia,
since the date of the latest audited financial statements of Liquidia included
within the SEC Reports, there has been no change in Liquidia’s internal control
over financial reporting that has materially affected, or is reasonably likely
to materially affect, Liquidia’s internal control over financial reporting.
Liquidia has established disclosure controls and procedures (as defined in 1934
Act Rules 13a-15 and 15d-15) for Liquidia and designed such disclosure controls
and procedures to ensure that material information relating to Liquidia is made
known to the certifying officers by others within Liquidia, particularly during
the period in which Liquidia’s Annual Report on Form 10-K or Quarterly Report on
Form 10-Q, as the case may be, is being prepared. Liquidia’s certifying officers
evaluated the effectiveness of Liquidia’s controls and procedures as of a date
within 90 days prior to the filing date of the Annual Report on Form 10-K for
the fiscal year most recently ended (such date, the “Evaluation Date”). Liquidia
presented in its Annual Report on Form 10-K for the fiscal year most recently
ended the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no significant
changes in Liquidia’s internal controls (as such term is defined in Item 307(b)
of Regulation S-K under the 1933 Act) or, to Liquidia’s knowledge, in other
factors that would significantly adversely affect Liquidia’s internal controls.
To the knowledge of Liquidia, Liquidia’s “internal control over financial
reporting” and “disclosure controls and procedures” (as such terms are defined
under the 1934 Act) are effective at a reasonable assurance level.

 



17

 

 

(hh)           Clinical Data and Regulatory Compliance.  The preclinical tests
and clinical trials, and other studies (collectively, “studies”) that are
described in, or the results of which are referred to in, the SEC Reports were
and, if still pending, are being conducted in all material respects in
accordance with the protocols, procedures and controls designed and approved for
such studies and with standard medical and scientific research procedures; each
description of the results of such studies is accurate and complete in all
material respects and fairly presents the data derived from such studies, and
Liquidia has no knowledge of any other studies the results of which are
materially inconsistent with, or otherwise call into question, the results
described or referred to in the SEC Reports; Liquidia has made all such filings
and obtained all such approvals as may be required by the Food and Drug
Administration of the U.S. Department of Health and Human Services or any
committee thereof or from any other U.S. or foreign government or drug or
medical device regulatory agency, or health care facility Institutional Review
Board (collectively, the “Regulatory Agencies”) based on the location and nature
of the relevant study; Liquidia has not received any notice of, or
correspondence from, any Regulatory Agency requiring the termination, suspension
or modification of any clinical trials that are described or referred to in the
SEC Reports; and Liquidia has operated and currently is in compliance in all
material respects with all applicable rules, regulations and policies of the
Regulatory Agencies.

 

(ii)              Compliance with Health Care Laws.  Liquidia is, and at all
times has been, in material compliance with all applicable Health Care Laws. For
purposes of this Agreement, “Health Care Laws” means: (i) the Federal Food,
Drug, and Cosmetic Act and the regulations promulgated thereunder; (ii) all
applicable federal, state, local and foreign health care laws, including,
without limitation, the U.S. Anti-Kickback Statute
(42 U.S.C. Section 1320a-7b(b)), the Civil Monetary Penalties Law (42 U.S.C.
Section 1320a-7a), the U.S. Civil False Claims Act (31 U.S.C. Section 3729 et
seq.), all applicable federal, state, local and all foreign criminal laws
relating to health care fraud and abuse, including but not limited to the U.S.
False Statements Law (42 U.S.C. Section 1320a-7b(a)), 18 U.S.C. Sections 286 and
287, and the health care fraud criminal provisions under the U.S. Health
Insurance Portability and Accountability Act of 1996 (“HIPAA”) (42 U.S.C.
Section 1320d et seq.), the exclusion laws (42 U.S.C. Section 1320a-7), the
statutes, regulations and directives of applicable government funded or
sponsored healthcare programs, and the regulations promulgated pursuant to such
statutes; (iii) to the extent applicable, the Standards for Privacy of
Individually Identifiable Health Information (the “Privacy Rule”), the Security
Standards, and the Standards for Electronic Transactions and Code Sets
promulgated under HIPAA, the Health Information Technology for Economic and
Clinical Health Act (42 U.S.C. Section 17921 et seq.), and the regulations
promulgated thereunder and any state or non-U.S. counterpart thereof or other
law or regulation the purpose of which is to protect the privacy of individuals
or prescribers; (iv) the Patient Protection and Affordable Care Act of 2010, as
amended by the Health Care and Education Reconciliation Act of 2010, the
regulations promulgated thereunder; (v) the U.S. Controlled Substances Act (21
U.S.C. Section 801 et seq.); (vi) licensure, quality, safety and accreditation
requirements under applicable federal, state, local or foreign laws or
regulatory bodies; and (vii) all other local, state, federal, national,
supranational and foreign laws, relating to the regulation of Liquidia. Liquidia
has not received written notice of any claim, action, suit, proceeding, hearing,
enforcement, investigation, arbitration or other material action from any court
or arbitrator or governmental or regulatory authority or third party alleging
that any product operation or activity is in violation of any Health Care Laws
nor is any such claim, action, suit, proceeding, hearing, enforcement,
investigation, arbitration or other action threatened. Liquidia has filed,
obtained, maintained or submitted all material reports, documents, forms,
notices, applications, records, claims, submissions and supplements or
amendments as required by any Health Care Laws, and all such reports, documents,
forms, notices, applications, records, claims, submissions and supplements or
amendments were in all material respects timely, complete, accurate and not
misleading on the date filed (or were corrected or supplemented by a subsequent
submission). Liquidia is not a party to any corporate integrity agreements,
monitoring agreements, consent decrees, settlement orders, or similar agreements
with or imposed by any governmental or regulatory authority. Additionally,
neither Liquidia nor any of its employees, officers or directors has been
excluded, suspended or debarred from participation in any U.S. federal health
care program or human clinical research or is subject to a governmental inquiry,
investigation, proceeding, or other similar action that could reasonably be
expected to result in debarment, suspension, or exclusion.

 



18

 

 

(jj)              No Additional Agreements. Liquidia has no other agreements or
understandings (including, without limitation, side letters) with any Buyer to
purchase Common Shares on terms more favorable to such Buyer than as set forth
herein.

 

(kk)            Manipulation of Price.  Liquidia has not taken, and, to
Liquidia’s knowledge, no Person acting on its behalf has taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of Liquidia to facilitate the sale or
resale of any of the Common Shares.

 

4.           COVENANTS.

 

(a)               Commercially Reasonable Efforts. Each party shall use its
commercially reasonable efforts timely to satisfy each of the covenants and the
conditions to be satisfied by it as provided in Section 5 and Section 6 of this
Agreement.

 

(b)               No Conflicting Agreements. Liquidia will not take any action,
enter into any agreement or make any commitment that would conflict or interfere
in any material respect with Liquidia’s obligations to the Buyers under the
Transaction Documents.

 

(c)               Nasdaq Listing. Liquidia will use commercially reasonable
efforts to continue the listing and trading of its Common Stock on Nasdaq and,
in accordance therewith, will use commercially reasonable efforts to comply in
all material respects with Liquidia’s reporting, filing and other obligations
under the bylaws or rules of such market or exchange, as applicable.

 

(d)               Reporting Status. Liquidia shall timely file all reports
required to be filed with the SEC pursuant to the 1934 Act, and Liquidia shall
not terminate its status as an issuer required to file reports under the 1934
Act even if the 1934 Act or the rules and regulations thereunder would otherwise
permit such termination.

 

(e)               Termination of Covenants. The provisions of Sections 4(b),
4(c) and 4(d) shall terminate and be of no further force and effect on the date
on which Liquidia’s obligations under the Registration Rights Agreement being
entered into among Liquidia and the Buyers on the date hereof (the “Registration
Rights Agreement”) to register or maintain the effectiveness of any registration
covering the Registrable Securities (as such term is defined in the Registration
Rights Agreement) shall terminate.

 



19

 

 

(f)                Compliance with Laws. Notwithstanding any other provision of
the Transaction Documents, each Buyer covenants that the Common Shares may be
disposed of only pursuant to an effective registration statement under, and in
compliance with the requirements of, the 1933 Act, or pursuant to an available
exemption from, or in a transaction not subject to, the registration
requirements of the 1933 Act, and in compliance with any applicable state and
federal securities laws. In connection with any transfer of the Common Shares
other than (i) pursuant to an effective registration statement or (ii) to
Liquidia, Liquidia may require the transferor thereof to provide to Liquidia an
opinion of counsel selected by the transferor and reasonably acceptable to
Liquidia, the form and substance of which opinion shall be reasonably
satisfactory to Liquidia, to the effect that such transfer does not require
registration of such transferred Common Shares under the 1933 Act.

 

(g)                Removal of Legends. Subject to Liquidia’s right to request an
opinion of counsel as set forth in Section 4(f), the legend set forth in Section
2(p) shall be removable and Liquidia shall issue or cause to be issued a
certificate or book-entry evidence of ownership without such legend or any other
legend (except for any “affiliates” legend as set forth in Section 2(p)) to the
holder of the applicable Common Shares upon which it is stamped, if (i) such
Common Shares are registered for resale and resold pursuant to an effective
registration statement under the 1933 Act or (ii) such Common Shares are sold or
transferred in compliance with Rule 144, including without limitation in
compliance with the current public information requirements of Rule 144 if
applicable to Liquidia at the time of such sale or transfer, and the holder and
its broker have delivered customary documents reasonably requested by counsel to
Liquidia in connection with such sale or transfer. Any fees (with respect to the
counsel to Liquidia or otherwise) associated with the removal of such legend
shall be borne by Liquidia.

 

(h)                Use of Proceeds. Liquidia shall use the proceeds from the
sale of the Common Shares to complete ongoing development of LIQ861 and LIQ865
and for general corporate purposes.

 

(i)                 Fees. Liquidia and the Buyers shall each pay the fees and
expenses of their respective advisers, counsel, accountants and other experts,
if any, and all other expenses incurred by such party in connection with the
negotiation, preparation, execution, delivery and performance of this Agreement;
except that Liquidia will pay the reasonable fees and expenses of Wyrick Robbins
Yates & Ponton LLP, not to exceed Twenty-Five Thousand Dollars ($25,000), for
acting as counsel to Buyer Eshelman Ventures, LLC.

 

(j)                 Short Sales and Confidentiality After the Date Hereof.  Each
Buyer covenants that neither it nor any Affiliates acting on its behalf or
pursuant to any understanding with it will execute any “short sales” during the
period from the date hereof until the earlier of such time as (i) the
transactions contemplated by this Agreement are first publicly announced or
(ii) this Agreement is terminated in full. Each Buyer covenants that until such
time as the transactions contemplated by this Agreement are publicly disclosed
by Liquidia, such Buyer will maintain the confidentiality of all disclosures
made to it in connection with this transaction (including the existence and
terms of this transaction), other than to such Person’s outside attorney,
accountant, auditor or investment advisor only to the extent necessary to permit
evaluation of the investment, and the performance of the necessary or required
tax, accounting, financial, legal, or administrative tasks and services and
other than as may be required by law. Each Buyer understands and acknowledges
that the SEC currently takes the position that coverage of “short sales” of
shares of the Common Stock “against the box” prior to effectiveness of a resale
registration statement with securities included in such registration statement
would be a violation of Section 5 of the 1933 Act, as set forth in Item 239.10
of the Securities Act Rules Compliance and Disclosure Interpretations compiled
by the Office of Chief Counsel, Division of Corporation Finance.

 



20

 

 

(k)               Notice of Disqualification Events. Liquidia will notify the
Buyers in writing, prior to the Closing Date of (i) any Disqualification Event
relating to any Issuer Covered Person and (ii) any event that would, with the
passage of time, become a Disqualification Event relating to any Issuer Covered
Person, in each case of which it is aware.

 

(l)                 Subsequent Equity Sales.

 

(i)                 From the date hereof until 90 days after the Closing Date,
without the consent of the Placement Agent, Liquidia shall not offer to sell,
sell, contract to sell, grant any option to sell or otherwise dispose of any
Common Stock (other than the Common Shares offered pursuant to this Agreement)
or securities convertible into or exchangeable for Common Stock, warrants or any
rights to purchase or acquire, Common Stock prior to the termination of this
Agreement; provided, however, that such restrictions will not be required in
connection with Liquidia’s (i) issuance or sale of Common Stock, options to
purchase Common Stock or Common Stock issuable upon the exercise of options,
restricted stock units or other equity awards pursuant to any employee or
director share option, incentive or benefit plan, share purchase or ownership
plan, long-term incentive plan, dividend reinvestment plan, inducement award
under the rules of Nasdaq or other compensation plan of Common Stock, whether
now in effect or hereafter implemented, disclosed in the SEC Reports (or, in the
case of an inducement award under Nasdaq rules, disclosed by press release),
(ii) issuance or sale of Common Stock issuable upon exchange, conversion or
redemption of securities or the exercise or vesting of warrants, options,
restricted stock units or other equity awards outstanding at the date of this
Agreement or disclosed in the SEC Reports, (iii) issuance or sale of Common
Stock or securities convertible into or exchangeable for Common Stock as
consideration for mergers, acquisitions, other business combinations, joint
ventures or strategic alliances, marketing or distribution arrangements,
collaboration agreements, co-promotion agreements or intellectual property
license agreements occurring after the date of this Agreement which are not used
for capital raising purposes, provided, that the aggregate number of Common
Stock issued or issuable does not exceed 10% of the number of shares of Common
Stock outstanding immediately following the Closing and (iv) modification of any
outstanding options, warrants, restricted stock units or any other rights to
purchase or acquire Common Stock.

 



21

 

 

5.            CONDITIONS TO LIQUIDIA’S OBLIGATION TO ISSUE AND SELL.

 

The obligation of Liquidia hereunder to issue and sell the Common Shares at the
Closing is subject to the satisfaction, at or before the Closing Date, of each
of the following conditions, provided that these conditions are for Liquidia’s
sole benefit and may be waived by Liquidia at any time in its sole discretion by
providing each Buyer with prior written notice thereof:

 

(i)              Such Buyer shall have executed each of the Investor
Questionnaire and the Transaction Documents to which it is a party and delivered
the same to Liquidia.

 

(ii)             The Purchase Price for the Common Shares with respect to each
Buyer shall have been received by Liquidia.

 

(iii)            The representations and warranties made by such Buyer in this
Agreement shall be true and correct as of the date hereof and on and as of the
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date which shall be true and correct as
of such specified date); and such Buyer shall have performed, satisfied and
complied in all respects with the covenants, agreements and conditions required
by this Agreement to be performed, satisfied or complied with by such Buyer at
or prior to the Closing Date.

 

(iv)            All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the Common
Shares pursuant to this Agreement shall be obtained and effective as of the
Closing.

 

6.            CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

 

The obligation of each Buyer hereunder to purchase the Common Shares at the
Closing is subject to the satisfaction, at or before the Closing Date, of each
of the following conditions, provided that these conditions are for each Buyer’s
sole benefit and may be waived by such Buyer at any time in its sole discretion
by providing Liquidia with prior written notice thereof:

 

(i)              Liquidia shall have duly executed and delivered to such Buyer
(A) each of the Transaction Documents and (B) the Common Shares (allocated in
such amounts as such Buyer shall request), being purchased by such Buyer at the
Closing pursuant to this Agreement.

 

(ii)             Liquidia shall have filed with Nasdaq a Notification Form:
Listing of Additional Shares for the listing of the Common Shares, and Nasdaq
shall have raised no objection to the consummation of the transactions
contemplated by the Transaction Documents.

 

(iii)            No judgment, writ, order, injunction, award or decree of or by
any court, or judge, justice or magistrate, including any bankruptcy court or
judge, or any order of or by any governmental authority, shall have been issued,
and no action or proceeding shall have been instituted by any governmental
authority, enjoining or preventing the consummation of the transactions
contemplated hereby or in the other Transaction Documents.

 



22

 

 

(iv)            Liquidia shall have delivered a certificate, executed by
Liquidia’s Secretary and dated as of the Closing Date, as to (i) the resolutions
consistent with Section 3(b) as adopted by its Board of Directors and Pricing
Committee, (ii) the Certificate of Incorporation and (iii) the Bylaws in effect
at the Closing, in the form attached hereto as Exhibit C.

 

(v)             The representations and warranties made by Liquidia in this
Agreement shall be true and correct as of the date hereof and on and as of the
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date which shall be true and correct as
of such specified date); and Liquidia shall have performed, satisfied and
complied in all respects with the covenants, agreements and conditions required
by the Transaction Documents to be performed, satisfied or complied with by it
at or prior to the Closing Date. Such Buyer shall have received a certificate,
executed by the Chief Executive Officer of Liquidia, dated as of the Closing
Date, to the foregoing effect and as to such other matters as may be reasonably
requested by such Buyer in the form attached hereto as Exhibit D.

 

(vi)            Liquidia shall have delivered a customary legal opinion in
substance reasonably satisfactory to such Buyer, dated the date of Closing, from
DLA Piper LLP (US), counsel for Liquidia, with respect to the Transaction
Documents and the Common Shares.

 

(vii)          There shall have been no Material Adverse Effect with respect to
Liquidia since the date hereof.

 

(viii)          No stop order or suspension of trading shall have been imposed
by Nasdaq, the SEC or any other governmental or regulatory body with respect to
public trading in the Common Stock.

 

(ix)            All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the Common
Shares pursuant to this Agreement shall be obtained and effective as of the
Closing.

 

7.           TERMINATION OF OBLIGATIONS TO EFFECT CLOSING; EFFECTS.

 

The obligations of Liquidia, on the one hand, and the Buyers, on the other hand,
to effect the Closing shall terminate as follows:

 

(i)              Upon the mutual written consent of Liquidia and Buyers that
agreed to purchase a majority of the Common Shares to be issued and sold
pursuant to this Agreement;

 

(ii)             By Liquidia if any of the conditions set forth in Section 5
shall have become incapable of fulfillment, and shall not have been waived by
Liquidia;

 

(iii)            By a Buyer (with respect to itself only) if any of the
conditions set forth in Section 6 shall have become incapable of fulfillment,
and shall not have been waived by the Buyer; or

 

(iv)             By either Liquidia or any Buyer (with respect to itself only)
if the Closing has not occurred on or prior to January 15, 2020;

 



23

 

 

provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.

 

In the event of termination by Liquidia or any Buyer of its obligations to
effect the Closing pursuant to this Section 7, written notice thereof shall be
given to the other Buyers by Liquidia and the other Buyers shall have the right
to terminate their obligations to effect the Closing upon written notice to
Liquidia and the other Buyers. Nothing in this Section 7 shall be deemed to
release any party from any liability for any breach by such party of the terms
and provisions of this Agreement or the other Transaction Documents or to impair
the right of any party to compel specific performance by any other party of its
obligations under this Agreement or the other Transaction Documents.

 

8.            INDEMNIFICATION.

 

(a)            Indemnification. Liquidia agrees to indemnify and hold harmless
each Buyer and its Affiliates, and their respective directors, officers,
trustees, members, managers, employees, investment advisers and agents, from and
against any and all losses, claims, damages, liabilities and expenses (including
without limitation reasonable and documented attorney fees and disbursements and
other documented out-of-pocket expenses reasonably incurred in connection with
investigating, preparing or defending any action, claim or proceeding, pending
or threatened and the costs of enforcement thereof) to which such Person may
become subject as a result of any breach of representation, warranty, covenant
or agreement made by or to be performed on the part of Liquidia under the
Transaction Documents, and will reimburse any such Person for all such amounts
as they are incurred by such Person solely to the extent such amounts have been
finally judicially determined not to have resulted from such Person’s fraud, bad
faith or willful misconduct.

 

(b)           Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder shall (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
and (ii) permit such indemnifying party to assume the defense of such claim with
counsel reasonably satisfactory to the indemnified party; provided that any
person entitled to indemnification hereunder shall have the right to employ
separate counsel and to participate in the defense of such claim, but the fees
and expenses of such counsel shall be at the expense of such person unless (a)
the indemnifying party has agreed in writing to pay such fees or expenses, (b)
the indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to such person or (c) in the reasonable
judgment of any such person, based upon written advice of its counsel, a
conflict of interest exists between such person and the indemnifying party with
respect to such claims (in which case, if the person notifies the indemnifying
party in writing that such person elects to employ separate counsel at the
expense of the indemnifying party, the indemnifying party shall not have the
right to assume the defense of such claim on behalf of such person); and
provided, further, that the failure of any indemnified party to give written
notice as provided herein shall not relieve the indemnifying party of its
obligations hereunder, except to the extent that such failure to give notice
shall materially adversely affect the indemnifying party in the defense of any
such claim or litigation. It is understood that the indemnifying party shall
not, in connection with any proceeding in the same jurisdiction, be liable for
fees or expenses of more than one separate firm of attorneys at any time for all
such indemnified parties. No indemnifying party will, except with the consent of
the indemnified party, consent to entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect of such claim or litigation. No indemnified party will,
except with the consent of the indemnifying party, consent to entry of any
judgment or enter into any settlement.

 



24

 

 

9.            MISCELLANEOUS.

 

(a)               Governing Law; Jurisdiction; Jury Trial. This Agreement and
any related dispute shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York applicable to contracts
executed in and to be performed in that State. Each of the parties hereto hereby
(a) irrevocably submits to the personal jurisdiction of the Supreme Court of the
State of New York and any state appellate court therefrom within the State of
New York (or, if the Supreme Court of the State of New York declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of New York) in the event that any dispute arises out of this Agreement or
any of the transactions contemplated by this Agreement, (b) agrees that it will
not attempt to deny or defeat such personal jurisdiction or venue by motion or
other request for leave from any such court and (c) agrees that it will not
bring any action relating to this Agreement or any of the transactions
contemplated by this Agreement in any court other than the Supreme Court of the
State of New York and any state appellate court therefrom within the State of
New York (or, if the Supreme Court of the State of New York declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of New York). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, SUIT OR OTHER LEGAL PROCEEDING ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(b)               Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile, .pdf or any
other electronic signature complying with the U.S. federal ESIGN Act of 2000
(e.g., www.docusign.com) shall be considered due execution and shall be binding
upon the signatory thereto with the same force and effect as if the signature
were an original, not a facsimile, .pdf or other electronic signature.

 

(c)               Headings. The headings of this Agreement are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

(d)               Severability. If any provision of this Agreement is prohibited
by law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 



25

 

 

(e)               Entire Agreement; Amendments. This Agreement and the other
Transaction Documents supersede all other prior oral or written agreements
between Liquidia, its affiliates and Persons acting on their behalf, on the one
hand, and the Buyers, their affiliates and Persons acting on their behalf, on
the other hand, with respect to the matters discussed herein, and this
Agreement, the other Transaction Documents and the instruments referenced herein
and therein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither Liquidia nor any Buyer makes any representation, warranty,
covenant or undertaking with respect to such matters. No provision of this
Agreement may be amended other than by an instrument in writing signed by
Liquidia and the holders of at least a majority of the aggregate amount of
Common Shares issued hereunder, and any amendment to this Agreement made in
conformity with the provisions of this Section 9(e) shall be binding on all
Buyers and holders of Common Shares and Liquidia; provided, that any such
amendment or waiver that complies with the foregoing but that
disproportionately, materially and adversely affects the rights and obligations
of any Buyer relative to the comparable rights and obligations of the other
Buyers shall require the prior written consent of such adversely affected Buyer
(for the avoidance of doubt, participation by any Buyer in an unrelated
financing by Liquidia shall not be deemed to disproportionately affect the
Buyers who do not participate in such financing). No provisions hereto may be
waived other than by an instrument in writing signed by the party against whom
enforcement is sought. No such amendment shall be effective to the extent that
it applies to less than all of the Buyers or holders of the applicable Common
Shares then outstanding. No consideration shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration (other than the
reimbursement of legal fees) also is offered to all of the parties to the
Transaction Documents and holders of Common Shares, as the case may be.

 

(f)                Notices. Any notices, consents, waivers or other
communications required or permitted to be given under the terms of this
Agreement or any of the other Transaction Documents must be in writing and will
be deemed to have been delivered: (i) upon receipt, when delivered personally;
(ii) upon delivery by electronic mail; (iii) upon delivery, when sent by
electronic mail (provided, that the sending party does not receive an automated
rejection notice); or (iv) one (1) Business Day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. For purposes of this Section 9(f), “Business Day” means any day, excluding
Saturday, Sunday and any day which is a legal holiday in the City of New York or
is a day on which banking institutions located in the City of New York are
authorized or required by law or other governmental action to close. The
addresses and e-mail addresses for such communications shall be:

 



26

 

 

If to Liquidia:

Liquidia Technologies, Inc.

P.O. Box 110085

Research Triangle Park, NC 27709

Telephone: (919) 328-4400

Attention: Neal Fowler

E-mail: [***]

 

With a copy (for informational purposes only) to:

DLA Piper LLP (US)

51 John F. Kennedy Parkway, Suite 120

Short Hills, NJ 07078

Telephone: [***]

Facsimile: [***]

E-mail: [***]

Attention: Andrew P. Gilbert, Esq.

 

If to a Buyer, to its address, facsimile number and e-mail address set forth on
the Schedule of Buyers attached hereto, with copies to such Buyer’s
representatives as set forth on the Schedule of Buyers attached hereto, or to
such other address and/or e-mail address and/or to the attention of such other
Person as the recipient party has specified by written notice given to each
other party five (5) calendar days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s e-mail containing the time and date or (C) provided by
an overnight courier service shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from an overnight courier service in accordance
with clause (i), (ii) or (iii) above, respectively.

 

(g)               Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
assigns, including any purchasers of the Common Shares. Liquidia shall not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the Buyers (other than by merger, consolidation or to an
entity which acquires Liquidia, including by way of acquiring all or
substantially all of Liquidia’s assets). No Buyer may assign this Agreement or
any rights or obligations hereunder without the prior written consent of
Liquidia.

 

(h)               Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person. Notwithstanding the foregoing, the Placement Agent is an
intended third-party beneficiary of the representations and warranties of each
Buyer and Liquidia set forth in Section 2 and Section 3, respectively, of this
Agreement.

 

(i)                 Survival. The representations and warranties of the Buyers
and Liquidia contained in Section 2 and Section 3, respectively, and the
agreements and covenants set forth in Section 4, Section 8 and this Section 9
shall survive the Closing. Liquidia and each Buyer shall be responsible only for
its own representations, warranties, agreements and covenants hereunder.

 



27

 

 

(j)             Further Assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(k)            No Strict Construction. The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

 

(l)             Remedies. Each Buyer and each holder of the Common Shares shall
have all rights and remedies set forth in the Transaction Documents and all
rights and remedies which such holders have been granted at any time under any
other agreement or contract and all of the rights which such holders have under
any law. The parties agree that irreparable damage may occur in the event that
any of the provisions of the Transaction Documents were not performed in
accordance with their specific terms or were otherwise breached and that
monetary damages may not be adequate compensation for any loss incurred by the
Buyers or Liquidia by reason of any breach of any such provisions. As such, the
non-breaching party shall be entitled to seek equitable relief, including an
injunction and specific performance, as a remedy for any such breach.

 

(m)          Independent Nature of Buyers’ Obligations and Rights. The
obligations of each Buyer under any Transaction Document are several and not
joint with the obligations of any other Buyer, and no Buyer shall be responsible
in any way for the performance of the obligations of any other Buyer under any
Transaction Document. Nothing contained herein or in any other Transaction
Document, and no action taken by any Buyer pursuant hereto or thereto, shall be
deemed to constitute the Buyers as, and Liquidia acknowledges that the Buyers do
not so constitute, a partnership, an association, a joint venture or any other
kind of entity, or create a presumption that the Buyers are in any way acting in
concert or as a group, and Liquidia shall not assert any such claim with respect
to such obligations or the transactions contemplated by the Transaction
Documents and Liquidia acknowledges that the Buyers are not acting in concert or
as a group with respect to such obligations or the transactions contemplated by
the Transaction Documents. Liquidia acknowledges and each Buyer confirms that it
has independently participated in the negotiation of the transaction
contemplated hereby with the advice of its own counsel and advisors. Each Buyer
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Buyer to be
joined as an additional party in any proceeding for such purpose.

 

(n)           Waiver of Conflicts. Each Buyer acknowledges that: (a) it has read
this Agreement; (b) it has been represented in the preparation, negotiation and
execution of this Agreement by legal counsel of its own choice or has
voluntarily declined to seek such counsel; and (c) it understands the terms and
consequences of this Agreement and is fully aware of the legal and binding
effect of this Agreement. Each Buyer understands that Liquidia has been
represented in the preparation, negotiation and execution of this Agreement by
DLA Piper LLP (US) and that DLA Piper LLP (US) now or may in the future
represent one or more Buyers or their affiliates in matters unrelated to the
transactions contemplated by this Agreement, including the representation of
such Buyers or their affiliates in matters of a nature similar to those
contemplated by this Agreement. Liquidia and each Buyer hereby acknowledge that
they have had an opportunity to ask for and have obtained information relevant
to such representation, including disclosure of the reasonably foreseeable
adverse consequences of such representation, and hereby waives any conflict
arising out of such representation solely with respect to the matters
contemplated by this Agreement.

 



 28

 

 

(o)           Exculpation of the Placement Agent. Each party acknowledges that
it has read the notice available at
http://www.jefferies.com/CMSFiles/Jefferies.com/files/Reg%20A%20and%20D%20Disclosure%207_2014(1).pdf
and hereto agrees for the express benefit of each of the Placements Agents,
their affiliates and their representatives that:

 

(i)                 Neither the Placement Agent nor any of its affiliates or any
of their representatives (1) has any duties or obligations other than those
specifically set forth herein or in the engagement letter, dated as of December
23, 2019, between Liquidia and Jefferies LLC (the “Engagement Letter”); (2)
shall be liable for any improper payment made in accordance with the information
provided by Liquidia; (3) makes any representation or warranty, or has any
responsibilities as to the validity, accuracy, value or genuineness of any
information, certificates or documentation delivered by or on behalf of Liquidia
pursuant to this Agreement or the Transaction Documents or in connection with
any of the transactions contemplated hereby and thereby; or (4) shall be liable
(x) for any action taken, suffered or omitted by any of them in good faith and
reasonably believed to be authorized or within the discretion or rights or
powers conferred upon it by this Agreement or any Transaction Document or (y)
for anything which any of them may do or refrain from doing in connection with
this Agreement or any Transaction Document, except in each case for such party’s
own gross negligence, willful misconduct or bad faith.

 

(ii)              The Placement Agent, its affiliates and their representatives
shall be entitled to (1) rely on, and shall be protected in acting upon, any
certificate, instrument, notice, letter or any other document or security
delivered to any of them by or on behalf of Liquidia, and (2) be indemnified by
Liquidia for acting as the Placement Agent hereunder pursuant to the
indemnification provisions set forth in the Engagement Letter.

 



 29

 

 

(p)           Publicity. Except as set forth below, no public release or
announcement concerning the transactions contemplated hereby shall be issued by
the Buyers without the prior consent of Liquidia, except as such release or
announcement may be required by law or the applicable rules or regulations of
any securities exchange or securities market, in which case the Buyers shall
allow Liquidia reasonable time to comment on such release or announcement in
advance of such issuance. Notwithstanding the foregoing, each Buyer may identify
Liquidia and the value of such Buyer’s security holdings in Liquidia in
accordance with applicable investment reporting and disclosure regulations or
internal policies without prior notice to or consent from the Liquidia
(including, for the avoidance of doubt, filings pursuant to Sections 13 and 16
of the 1934 Act). Liquidia shall not include the name of any Buyer or any
Affiliate or investment adviser of such Buyer in any press release or public
announcement (which, for the avoidance of doubt, shall not include any SEC
filing to the extent such disclosure is required by SEC rules and regulations)
without the prior written consent of such Buyer. By 8:30 a.m. (New York City
time) on the Business Day immediately following the date this Agreement is
executed, Liquidia shall issue a press release disclosing all material terms of
the transactions contemplated by this Agreement and any other material nonpublic
information that Liquidia may have provided any Buyer at any time prior to the
filing of such press release (the “Press Release”). From and after the issuance
of the Press Release, no Buyer shall be in possession of any material nonpublic
information received from Liquidia, its subsidiaries or any of their respective
officers, directors, employees or agents (including the Placement Agent). No
later than 5:30 p.m. (New York City time) on the first Business Day following
the date this Agreement is executed, Liquidia will file a Current Report on
Form 8-K attaching the press release described in the foregoing sentence as well
as copies of the Transaction Documents. In addition, Liquidia will make such
other filings and notices in the manner and time required by the SEC or Nasdaq.
Liquidia shall not, and shall cause each of its officers, directors, employees
and agents not to, provide any Buyer with any such material nonpublic
information regarding Liquidia from and after the filing of the Press Release
without the express prior written consent of such Buyer.

 

[Signature Page Follows]

 

 30

 

 

IN WITNESS WHEREOF, each Buyer and Liquidia have caused their respective
signature pages to this Common Stock Purchase Agreement to be duly executed as
of the date first written above.

 



  LIQUIDIA TECHNOLOGIES, INC.       By: /s/ Neal Fowler     Name: Neal Fowler  
  Title: Chief Executive Officer           BUYERS:           ESHELMAN VENTURES,
LLC           By: /s/ Fred Eshelman     Name: Fred Eshelman     Title: Principal
          BKB GROWTH INVESTMENTS, LLC         By: Tiger City Capital, LLC, its
manager         By: /s/ Paul B. Manning     Name: Paul B. Manning     Title:
Manager           By: /s/ Bradford Manning     Name: Bradford Manning     Title:
Manager           PD JOINT HOLDINGS, LLC, SERIES 2016-A         By: Tiger City
Capital, LLC, its manager         By: /s/ Paul B. Manning     Name: Paul B.
Manning     Title: Manager         By: /s/ Bradford Manning     Name: Bradford
Manning     Title: Manager        

 



 31

 

 

  SAMSARA BIOCAPITAL, L.P.         By: /s/ Srinivas Akkaraju, M.D., Ph.D.    
Name: Srinivas Akkaraju, M.D., Ph.D.     Title: Managing General Partner        
  CANAAN VIII LP         By: Canaan Partners VIII LLC, its general partner      
  By: /s/ Stephen Bloch     Name: Stephen Bloch     Title: Manager          
AMDG 1, LLC         By: /s/ Henry R. Kaestner     Name: Henry R. Kaestner    
Title: Manager           SOVEREIGN’S CAPITAL II, LP         By: Sovereign’s GP
II, LLC, its General Partner         By: /s/ Lukas M. Roush     Name: Lukas M.
Roush     Title: Manager           BRENT BURGESS         By: /s/ Brent Burgess  
  Name: Brent Burgess     Title: N/A







 

 32

 

 

SCHEDULE OF BUYERS

 



(1)  (2)   (3)   (4) Buyer  Address   Number of
Common
Shares    Purchase Price                 Eshelman Ventures, LLC  [***] 
 5,159,744   $16,149,998.72                 BKB Growth Investments, LLC  [***] 
 479,233   $1,499,999.29                 PD Joint Holdings, LLC, Series 2016-A 
[***]   479,233   $1,499,999.29                 Samsara BioCapital, L.P.  [***] 
 479,233   $1,499,999.29                 Canaan VIII L.P.  [***]   319,488  
$999,997.44                 AMDG 1, LLC  [***]   159,744   $499,998.72       
         Sovereign’s Capital II, LP  [***]   79,872   $249,999.36            
    Brent Burgess  [***]   7,987   $24,999.31                 TOTAL   
 7,164,534   $22,424,991.42 



 

 33

 

 

EXHIBITS

 

Exhibit A Investor Questionnaire Exhibit B Disclosure Schedule Exhibit C Form of
Secretary’s Certificate Exhibit D Form of Officer’s Certificate

 

 34

 

 

EXHIBIT A

 

Investor Questionnaire

 

(See attached)

 

   

 

 

LIQUIDIA TECHNOLOGIES, INC. COVERED PERSON QUESTIONNAIRE

 

This Questionnaire is being furnished in connection with a proposed sale of
common stock, $0.001 par value per share (“Common Stock”) (the “Offering”) by
Liquidia Technologies, Inc., a Delaware corporation (the “Company”). The
undersigned individual, partnership, corporation, business trust, limited
liability company, limited liability partnership, joint stock company, trust,
unincorporated association, joint venture or other entity (each referred to as
“You” herein) hereby represents and warrants to the Company as follows:

 

You are one or more of the following: (a) a general partner, managing member,
director, executive officer, or other officer participating in the Offering, of
the Company; (b) a beneficial owner of 5% or more of the Company’s outstanding
Common Stock (as calculated pursuant to Rule 13d-3 of the Securities Exchange
Act of 1934, as amended); (c) a promoter connected with the Company in any
capacity; (d) an investment manager of a Company that is a pooled investment
fund; (e) a person that has been or will be paid (directly or indirectly)
remuneration for solicitation of purchasers in connection with the Offering;
(f) a general partner or managing member of an investment manager described in
(d) or solicitor described in (e); or (g) a director, executive officer or other
officer participating in the Offering of an investment manager described in (d)
or solicitor described in (e) or a general partner or managing member of such
investment manager or solicitor.

 

Please answer each of the following questions by indicating “Yes” or “No.” If
you answer “Yes” to any of the questions, please describe the underlying events
and circumstances, including dates and any ongoing or related activities, on an
attached page.

 

1.       In the 10 years preceding the date of the Offering (the “Offering
Date”), have you been convicted of any crime:

 

(a)       in connection with the purchase or sale of any security;

 

(b)       in connection with the making of a false filing with the Securities
and Exchange Commission (“SEC”); or

 

(c)       arising out of the conduct of the business of an underwriter, broker,
dealer, municipal securities dealer, investment adviser or paid solicitor of
purchasers of securities?

 

__________Yes                       __________No

 

2.       In the 5 years preceding the Offering Date, have you been subject to
any court injunction or restraining order:

 

(a)       in connection with the purchase or sale of a security;

 

(b)       in connection with making of a false filing with the SEC; or

 

(c)       arising out of the conduct of the business of an underwriter, broker,
dealer, municipal securities dealer, investment adviser or paid solicitor of
purchasers of securities?

 

__________Yes                       __________No

 

   

 



 

3.       Have you ever been subject to any final order from the U.S. Commodity
Futures Trading Commission, federal banking agencies, the National Credit Union
Administration, or state regulators of securities, insurance, banking, savings
associations or credit unions that:

 

(a)       bars you from associating with an entity regulated by any such
commission or agency, engaging in the business of securities, insurance or
banking, or engaging in savings association or credit union activities; or

 

(b)       is based on a violation of any law or regulation that prohibits
fraudulent, manipulative, or deceptive conduct?

 

__________Yes                       __________No

 

4.       Have you ever been subject to any order of the SEC that:

 

(a)       suspends or revokes your registration as a broker, dealer, municipal
securities dealer or investment adviser;

 

(b)       places limitations on your activities, functions or operations, or
imposes civil monetary penalties; or

 

(c)       bars you from being associated with any entity or from participating
in the offering of any penny stock?

 

__________Yes                       __________No

 

5.       In the 5 years preceding the Offering Date, have you been subject to
any order of the SEC ordering you to cease and desist from committing or causing
a violation or future violation of:

 

(a)       any scienter-based (intent-based) anti-fraud provision of the federal
securities laws; or

 

(b) Section 5 of the Securities Act of 1933, as amended (the “Securities Act”),
covering prohibitions relating to interstate commerce and the mails?

 

__________Yes                       __________No

 

6.       Have you ever been suspended or expelled from membership in, or
suspended or barred from association with a member of, any securities
self-regulatory organization (i.e., a registered national securities exchange or
a registered national or affiliated securities association) for any act or
omission to act constituting conduct inconsistent with just and equitable
principles of trade?

 

__________Yes                       __________No

 

7.       In the 5 years preceding the Offering Date, have you filed (as a
registrant or issuer), or been named as an underwriter in, any registration
statement or Regulation A offering statement filed with the SEC that was the
subject of a refusal order, stop order, or order suspending the Regulation A
exemption, or are you the subject of any ongoing investigation or proceeding to
determine whether a stop order or suspension order should be issued?

 

__________Yes                       __________No

 

8.       In the 5 years preceding the Offering Date, have you been subject to
any United States Postal Service (“USPS”) false representation order, or are you
currently subject to any temporary restraining order or preliminary injunction
with respect to conduct alleged by the USPS to constitute a scheme or device for
obtaining money or property through the mail by means of false representations?

 

__________Yes                       __________No

 

   

 



 

By signing below, you acknowledge and agree to the following:

 

(a) you represent and warrant that the information provided by you in this
Questionnaire is true and correct to the best of your knowledge and belief after
a reasonable investigation, as of the date you sign the Questionnaire;

 

(b) the Company is relying on your representations and warranties contained
herein for the purpose of compliance with federal, state, and local law,
including without limitation the Securities Act;

 

(c) you will promptly notify the Company of any changes in information provided
in the Questionnaire occurring after the date you sign the Questionnaire;

 

(d) you give your consent for the Company to rely upon the information provided
in this Questionnaire; and

 

(e) you acknowledge that the SEC, another regulatory body or a court may require
the Company to publicly disclose the information you provided in this
Questionnaire, and you consent to such public disclosure.

 



If you are an individual, please print your name and sign below: OR If you are
signing on behalf of an entity, please print the name of the entity and your
name and sign below, indicating your title:             Print Individual’s Name
  Name of the Entity             Individual’s Signature   Print Name of Person
Signing for Entity             Address:   Signature of Authorized Person        
        Title           Address: Date:                                          
          Date:            



 





Note: For any questions you answered “Yes,” provide details on an attached page.

 

   

 

 

EXHIBIT B

 

Disclosure Schedule

 

(See attached)

 

   

 

 

 

DISCLOSURE SCHEDULE
TO
COMMON STOCK PURCHASE AGREEMENT

 

This Disclosure Schedule, dated as of December 23, 2019 (this “Disclosure
Schedule”), relates to the Common Stock Purchase Agreement, dated as of December
23, 2019 (the “Agreement”), by and among Liquidia Technologies, Inc., and each
of the investors listed on the Schedule of Buyers attached to the Agreement. All
capitalized terms used but not otherwise defined in this Disclosure Schedule
have the meanings set forth in the Agreement, unless otherwise indicated.

 

This Disclosure Schedule is subject to the following terms and conditions:

 

1.

The parties agree that any reference in a particular Section of this Disclosure
Schedule shall be deemed to be an exception to (or, as applicable, a disclosure
for purposes of) the representations and warranties (or covenants, as
applicable) of Company that are contained in the corresponding Section of the
Agreement and any other representations and warranties of such party that is
contained in the Agreement to which the relevance of such item thereto is
reasonably apparent on its face.

 

2.

Company has or may have set forth information in this Disclosure Schedule in a
Section hereof that corresponds to the Section of the Agreement to which it
relates. The fact that any item of information is disclosed in this Disclosure
Schedule shall not be construed to mean that such information is required to be
disclosed by the Agreement.

 

3.

The mere inclusion of an item by Company in this Disclosure Schedule as an
exception to (or, as applicable, a disclosure for purposes of) a representation
or warranty shall not be deemed an admission that (a) such item represents a
material exception or material fact, event or circumstance or that such item has
had or would reasonably be expected to have, with respect to Company, a Material
Adverse Effect, or (b) such information (or any non-disclosed information of
comparable or greater significance) is required to be disclosed by the terms of
the Agreement or is material to the business, results of operations or financial
condition of Company.

 

4.

The introductory language and headings to each Section of this Disclosure
Schedule are inserted for convenience only and shall not affect in any way the
meaning or interpretation of the Agreement.

 

5. Any summary or description of any law, regulation, contract, agreement, plan,
document or other disclosure item contained in this Disclosure Schedule,
including any term or provision of the Agreement, is for convenience only and
does not purport to be a complete statement of the material terms of such law,
regulation, contract, agreement, plan, document or other disclosure item, and
any such summary or description is qualified in its entirety by the actual
language, terms and provisions of such law, regulation, contract, agreement,
plan, document or other disclosure item.

 

   

 



 

Part 3(f)
Buyers

 

Canaan VIII L.P. is an “affiliate” of Liquidia and a “beneficial owner” of more
than 10% of the Liquidia Common Stock

 

   

 





Part 3(i)
Placement Agent’s Fees, Financial Advisory Fees, or Brokers’ Commissions

 

At the Closing, Jefferies LLC will receive 5.75% of the total Purchase Price for
the Common Shares sold pursuant to this Agreement.

 

   

 

Part 3(p)
Transactions with Affiliates

 

1. Investors’ Rights Agreement, February 2, 2018, by and among Liquidia
Technologies, Inc. and certain stockholders of the Company (including Canaan
VIII L.P., NEA Ventures 2006, Limited Partnership, New Enterprise Associates 12,
Limited Partnership and Rob Lippe).

 

   

 



 

EXHIBIT C

 

Form of Secretary’s Certificate

  

(See attached)

 

   

 

 

Liquidia TECHNOLOGIES, INC.
SECRETARY’S CERTIFICATE

 

The undersigned hereby certifies that he is the duly elected, qualified and
acting Secretary of Liquidia Technologies, Inc., a Delaware corporation (the
“Company”), and that as such he is authorized to execute and deliver this
certificate in the name and on behalf of the Company and in connection with the
Common Stock Purchase Agreement, dated as of December 23, 2019, by and among the
Company and the investors listed on the Schedule of Buyers attached thereto (as
may be amended or restated from time to time, the “Purchase Agreement”), and
further certifies in his official capacity, in the name and on behalf of the
Company, the items set forth below. Capitalized terms used but not otherwise
defined herein shall have the meanings set forth in the Purchase Agreement.

 

1.

Attached hereto as Exhibit A are true, correct and complete copy of the
resolutions of the Board of Directors of the Company, dated December 15, 2019,
and the pricing committee of the Board of Directors of the Company, dated
December 23, 2019 approving the transaction contemplated by the Purchase
Agreement, the Transaction Documents and the issuance of the Common Shares. The
resolutions contained in Exhibit A have not in any way been amended, modified,
revoked or rescinded, have been in full force and effect since their adoption to
and including the date hereof and are now in full force and effect.

 

2.

Attached hereto as Exhibit B is a true, correct and complete copy of the
Certificate of Incorporation, together with any and all amendments thereto, and
no action has been taken to further amend, modify or repeal such Certificate of
Incorporation, the same being in full force and effect in the attached form as
of the date hereof.

 

3.

Attached hereto as Exhibit C is a true, correct and complete copy of the Bylaws
and any and all amendments thereto, and no action has been taken to further
amend, modify or repeal such Bylaws, the same being in full force and effect in
the attached form as of the date hereof.

 

4. Each person listed below has been duly elected or appointed to the
position(s) indicated opposite his name and is duly authorized to sign the
Purchase Agreement and each of the Transaction Documents on behalf of the
Company, and the signature appearing opposite such person’s name below is such
person’s genuine signature.

 

Name Position Signature Neal Fowler Chief Executive Officer

 

      Richard D. Katz, M.D. Chief Financial Officer  

 



   

 

 

 

IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of this _______
day of December, 2019.

 

 

     



Shawn Glidden


Secretary

 

I, Neal Fowler, Chief Executive Officer of the Company, hereby certify that
Shawn Glidden is the duly elected, qualified and acting Secretary of the Company
and that the signature set forth above is his true signature.

 

     



Neal Fowler
Chief Executive Officer

 

   

 

 

Exhibit A

 

Board and Pricing Committee Resolutions

(See attached)

 

   

 

 

 

Exhibit B

 

Amended and Restated Certificate of Incorporation

 

(See attached)

 

   

 

 

Exhibit C

 

Amended and Restated Bylaws

(See attached)

 

   

 

 

EXHIBIT D

 

Form of Officer’s Certificate

 

(See attached)

 

   

 

 

LIQUIDIA TECHNOLOGIES, INC.
OFFICER’S CERTIFICATE

 

The undersigned Chief Executive Officer of Liquidia Technologies, Inc., a
Delaware corporation (the “Company”), hereby represents, warrants and certifies
to the Buyers (as defined below), pursuant to Section 6(iv) of the Purchase
Agreement (as defined below), as follows:

 

1.

The representations and warranties of the Company set forth in Section 3 of the
Common Stock Purchase Agreement, dated as of December 23, 2019 (as may be
amended or restated from time to time, the “Purchase Agreement”), by and among
the Company and the investors identified on the Schedule of Buyers attached to
the Purchase Agreement (the “Buyers”), are true and correct in all respects as
of the date when made and as of the date hereof (except for representations and
warranties that speak as of a specific date, which are true and correct as of
such specified date).

 

2. The Company has performed, satisfied and complied in all respects with the
covenants, agreements and conditions required by the Transaction Documents (as
defined in the Purchase Agreement) to be performed, satisfied and complied with
by the Company as of the date hereof.

 

Capitalized terms used but not otherwise defined herein shall have the meaning
set forth in the Purchase Agreement.

 

[Remainder of page intentionally left blank; signature page follows]

 

   

 

 

IN WITNESS WHEREOF, the undersigned has executed this certificate this ________
day of December, 2019.

 



  By:     Name: Neal Fowler   Title: Chief Executive Officer



 

   

